Citation Nr: 1500668	
Decision Date: 01/07/15    Archive Date: 01/13/15

DOCKET NO.  09-36 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).
 
2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION


The Veteran served on active duty from October 1965 to September 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The February 2007 rating decision granted service connection for PTSD and assigned an initial rating of 30 percent, effective March 30, 2006.  The Veteran appealed the assigned rating and, in a January 2013 decision, the Board increased this rating to 50 percent, but no higher, also effective from March 30, 2006.  This decision was effectuated in a January 2013 rating decision by the RO in Des Moines, Iowa.

The Veteran appealed the Board's January 2013 decision to the United States Court of Appeals for Veterans Claims (Court).  While the case was pending at the Court, the VA Office of General Counsel and the appellant's attorney filed a Joint Motion for Partial Remand in March 2013, requesting that the Court vacate the Board's January 2013 decision to the extent that it denied entitlement to a rating in excess of 50 percent for PTSD.  In an April 2013 Order, the Court granted the Joint Motion, vacating the Board's January 2013 decision to the extent sought by the Joint Motion and remanding the case to the Board for compliance with directives that were specified by the Joint Motion for Partial Remand.

In December 2013, the Board remanded the case for further development, to include obtaining a VA examination.  As discussed below, the Board finds that there was not substantial compliance with its December 2013 remand; thus, it may not proceed with a decision at this time.

In addition to the paper claims file, the Board has reviewed the Veteran's electronic claims files in both Virtual VA and the Veterans Benefits Management System.  A review of the documents in such file reveals that certain documents are potentially relevant to the issues on appeal.  Thus, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the appellant if further action is required.


REMAND

As an initial matter, the Board notes that subsequent to the RO's most recent adjudication of the Veteran's claim in the April 2014 Supplemental Statement of the Case, additional evidence was associated with the record.  Specifically, the Veteran, through his representative, submitted a private vocational opinion regarding the occupational effects of the Veteran's PTSD.  A waiver of consideration by the agency of original jurisdiction is not of record.  Under 38 C.F.R. § 20.1304(c) (2014), any pertinent evidence submitted without a waiver is to be referred to the AOJ.  As this evidence is highly pertinent to both issues on appeal, a remand is required for AOJ review of the additional evidence.

Additionally, as indicated in the Introduction, this claim was most recently remanded in December 2013.  Unfortunately, the ordered development remains to be completed.  Accordingly, another remand is regretfully required.  Stegall v. West, 11 Vet. App. 268 (1998).

As noted in the December 2013 remand, personal statements from the Veteran, his sister, and his girlfriend that were submitted in November 2013 strongly suggest that the Veteran's PTSD may have worsened in severity since his most recent VA examination in March 2012.  The Board concluded that inconsistencies between these statements and the examination reports of record "raise concerns that the Veteran's PTSD has worsened in severity since the March 2012 VA examination or that the Veteran may have underreported his level of impairment to the March 2012 VA examiner."  The Board directed that the Veteran undergo a VA examination to determine the severity of his service-connected PTSD.  Additionally, the Board instructed that "the examiner must specifically discuss the November 2013 personal statements from the Veteran, his sister, and his girlfriend."  

The Veteran was afforded a VA examination in March 2014.  The examiner mentioned that he reviewed the November 2013 personal statements from the Veteran, his sister, and his girlfriend.  However, the examiner did not discuss the statements in providing his assessment of the Veteran's PTSD.  A remand by the Board confers on a claimant, as a matter of law, the right to compliance with the remand orders and provides that the Secretary of VA has a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  As such, the mandates of the Board's remand were not adhered to, and the claim must again be remanded so that remedial compliance with the Board's December 2013 remand can occur.

Moreover, in its December 2013 remand, the Board directed the AOJ to update the Veteran's VA medical records to ensure that all relevant evidence has been associated with the claims file.  It is not clear from the claims file whether this development was completed as the most recent VA treatment records associated with the claims file are from January 2012.  Although it is certainly possible that there are no updated VA treatment records available, the Board notes that the March 2014 VA examiner discussed VA treatment records from April and May 2013.  However, as noted, the most recent treatment records in the claims file are from January 2012.  Upon remand, the RO should update the Veteran's VA medical records to ensure that all relevant evidence has been associated with the claims file.  38 C.F.R. § 3.159(c)(2) (2013); Bell v. Derwinski, 2 Vet. App. 611 (1992) (observing that any VA treatment records that have been generated up to and including the date of the Board's decision, whether or not filed in the appellant's claims folder, are in the constructive possession of the Board and must be considered).

Accordingly, the case is REMANDED for the following action:

1) Obtain and associate with the Veteran's claims file all outstanding VA treatment records from 2012 to the present.  If any of the records requested remain unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e) (2014).  

2) After the foregoing development has been completed, arrange for the Veteran to undergo a VA examination to determine the severity of his service-connected PTSD.  The claims folders must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail. 

The examiner should be provided a copy of the rating schedule for mental disorders under 38 C.F.R. § 4.130 and should be advised that all manifestations covered in the rating schedule must be addressed so that the Board may rate the Veteran in accordance with the specified criteria.  In rendering this assessment, the examiner must specifically discuss the November 2013 personal statements from the Veteran, his sister, and his girlfriend.

The examiner should specifically discuss the nature and extent of the social and industrial impairment attributable to the Veteran's service-connected PTSD.  

3) Thereafter, the RO must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4) Following the completion of the foregoing, the RO should readjudicate the issues on appeal, including the issue of entitlement to a TDIU, in light of all evidence in the record, specifically including the additional evidence added to the record.  If this claim is not granted to the Veteran's satisfaction, supply the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




